DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Daley on August 19, 2022.
The application has been amended as follows: 
IN THE CLAIMS

Claim 1: (Currently Amended) An optical arrangement, comprising: 
a first component; 
a second component movable relative to the first component; 
a stop comprising a stop face configured to limit movement of the second component in relation to the first component, 
wherein the stop comprises a metal foam, and
wherein the optical arrangement is configured so that, when the second component strikes the stop face, the metal foam absorbs kinetic energy from the second component.

Claim 2 (cancelled).

3.	(Original) The optical arrangement of claim 1, wherein the first component comprises a carrying frame, and the second component comprises a mirror.

4.	(Original) The optical arrangement of claim 1, wherein the first component comprises a carrying frame, and the second component comprises a housing.

5.	(Original) The optical arrangement of claim 1, wherein the stop is detachably connected to the first component.

6.	(Original) The optical arrangement of claim 1, wherein the stop is detachably connected to the first component via a screw connection.

7.	(Original) The optical arrangement of claim 1, wherein the stop comprises a solid part connected to the first component.

8.	(Original) The optical arrangement of claim 1, wherein the stop comprises a metallic part connected to the first component.

9.	(Original) The optical arrangement of claim 1, wherein the stop face is solid.

10.	(Original) The optical arrangement of claim 1, wherein the stop face comprises a metallic material.

11.	(Original) The optical arrangement of claim 1, wherein the stop comprises a metallic connecting component connected to the first component, and the stop face comprises a metallic material.

12.	(Previously Presented) The optical arrangement of claim 1, wherein the metal foam is between the connecting component and the stop face.

13.	(Original) The optical arrangement of claim 12, wherein the stop face is cylindrical, and the metallic connecting component is cylindrical.

14.	(Original) The optical arrangement of claim 12, wherein the stop face is slab-shaped, and the metallic connecting component is slab-shaped.

15.	(Original) The optical arrangement of claim 1, wherein the stop comprises a solid part connected to the first component, and the solid part is integrally connected to the metal foam.

16.	(Original) The optical arrangement of claim 1, wherein the stop comprises a stop component part integrally connected to the metal foam.

17.	(Original) The optical arrangement of claim 1, wherein the metal foam comprises aluminum.

18.	(Original) A system, comprising:
the optical arrangement of claim 1, 
wherein the apparatus is a lithography projection system.

19.	(Original) An apparatus, comprising:
the optical arrangement of claim 1, 
wherein the apparatus is a lithography apparatus.

20.	(Currently Amended) A method for repairing an optical arrangement which comprises a first component, a second component movable relative to the first component, and a stop comprising a stop face configured to limit movement of the second component in relation to the first component, the stop comprising a metal foam, the method comprising:
replacing the stop with a different stop which also comprises a metal foam,
wherein the optical arrangement is configured so that, when the second component strikes a stop face of the different stop, the metal foam of the different stop absorbs kinetic energy from the second component.




	Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1 and 3-20 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of an optical arrangement and a corresponding method comprising among other features: a first component; a second component and one stop having one stop face for limiting the movement of the second component in relation to the first component and wherein the stop has a metal foam for absorbing the kinetic energy of the second component when it strikes against the stop face, as recited in the claims.  Applicant’s arguments filed August 1, 2022 are found persuasive and incorporated herein by references. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
8/19/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882